Citation Nr: 1829886	
Decision Date: 09/27/18    Archive Date: 10/03/18

DOCKET NO.  15-31 497A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to accrued benefits.

3.  Entitlement to service-connected burial benefits.



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to September 1942 and from June 1944 to January 1946.  He died in August 2011.  The appellant is his adult daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from two decisions of the RO.

In a January 2015 decision, the RO denied the claim for DIC benefits and accrued benefits.  In February 2015, the appellant filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in August 2015, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2015. 

In a June 2015 decision, the RO, inter alia, denied the claim for service-connected burial benefits.  In July 2015, the appellant filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in January 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.


FINDING OF FACT

In an April 2018 statement from the appellant, received prior to the promulgation of a decision in the appeal, the Board received notification that the appellant wished to withdraw all of the claims pending on appeal.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In an April 2018 statement, the Board received notification from the appellant that she wished to withdraw from appeal all pending claims.  Thus, no allegations of errors of fact or law remain for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs